DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 5, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over D’oosterlinck (United States Patent Application Publication 2017/0115554 A1) in view of Janssens (United States Patent Application Publication 20140092364 A1).

With respect to claim  1, D’oosterlinck discloses a laser mixing module (fig.4) applied to providing a laser beam to a laser projection apparatus, the laser mixing module comprising: a first laser set (13 and 10) comprising: a first laser source (10) emitting a first polarization light along a first optical axis; a second laser source (13) emitting a second polarization light along a second optical axis, the first polarization light and the second polarization light having different polarizations (see the polarizations of 10 and 13 respectively), wavelengths of the first polarization light and the second polarization light being within a first waveband (see the red wavelength band), the first optical axis intersecting the second optical axis (see the intersecting axis of fig.4); and a first polarization beam splitter obliquely disposed at a position where the first optical axis intersects the second optical axis for reflecting the first polarization light (see the reflection of 10) and allowing the second polarization light to pass therethrough for mixing the second polarization light with the first polarization light to form a first laser beam (see the configuration of fig.4); a second laser set (see 12 and 2) comprising: a third laser source (see 2) emitting a third polarization light along a third optical axis; a fourth laser source (see 12) emitting a fourth polarization light along a fourth optical axis, the third polarization light and the fourth polarization light having different polarizations, wavelengths of the third polarization light and the fourth polarization light being within a second waveband (see the green light of fig.4), the third optical axis intersecting the fourth optical axis (see the intersection of fig.4); and a second polarization beam splitter obliquely disposed at a position where the third optical axis intersects the fourth optical axis for reflecting the third polarization light and allowing the fourth polarization light to pass therethrough for mixing the fourth polarization light with the third polarization light to form a second laser beam (see the configuration of fig.4); a third laser set (see the laser set of fig.4) comprising: a fifth laser source emitting a laser light along a fifth optical axis (see the light source comprised by 11, 1,  27 and 3), a wavelength of the laser light being within a third waveband, the fifth optical axis intersecting the second optical axis and the fourth optical axis (see the intersection of fig.4), the first waveband, the second waveband and the third waveband being different from each other (see red, green and blue respectively); a first dichroic mirror (see 6) obliquely disposed at a position where the second optical axis intersects the fifth optical axis for reflecting the first laser beam and allowing the laser light to pass therethrough (see the operation of 6); and a second dichroic mirror (see 4 in fig.4) obliquely disposed at a position where the fourth optical axis intersects the fifth optical axis for reflecting the second laser beam and allowing the laser light to pass therethrough for mixing the first laser beam with the second laser beam and the laser light to form a third laser beam; 
D’oosterlinck does not disclose a condensing lens disposed at the fifth optical axis for condensing the third laser beam.
Janssens discloses a condensing lens disposed at the fifth optical axis for condensing the third laser beam (see 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify D’oosterlinck with the teaching of Janssens so that a condensing lens disposed at the fifth optical axis for condensing the third laser beam to enhance the utility of the projection system.

With respect to claim  3, D’oosterlinck in view of Janssens discloses the laser mixing module of claim 1, wherein the first waveband is a red-light waveband, the second waveband is a green-light waveband of, and the third waveband is a blue-light waveband (see the first, second and third waveband in fig.4).

With respect to claim  4, D’oonsterlinck in view of Janssens discloses the laser mixing module of claim 1, wherein the second optical axis and the fourth optical axis are perpendicular to the first optical axis, the third optical axis, and the fifth optical axis (see the configuration of fig.4).


With respect to claim  5, D’oonsterlinck in view of Janssens discloses the laser mixing module of claim 1, wherein oblique angles of the first polarization beam splitter respectively relative to the first laser source and the second laser source, oblique angles of the second polarization beam splitter respectively relative to the third laser source and the fourth laser source, oblique angles of the first dichroic mirror respectively relative to the second laser source and the fifth laser source, and oblique angles of the second dichroic mirror respectively relative to the fourth laser source and the fifth laser source are equal to 45 (see the configuration of fig.4).

With respect to claim  6, D’oonsterlinck discloses a laser mixing module (fig.4) applied to providing a laser beam to a laser projection apparatus, the laser mixing module comprising: a first laser set (13 and 10) comprising: a first laser source (10) emitting a first polarization light along a first optical axis; a second laser source (13) emitting a second polarization light along a second optical axis, the first polarization light and the second polarization light having different polarizations (see the polarizations of 10 and 13 respectively), wavelengths of the first polarization light and the second polarization light being within a first waveband (see the red wavelength band), the first optical axis intersecting the second optical axis (see the intersecting axis of fig.4); and a first polarization beam splitter obliquely disposed at a position where the first optical axis intersects the second optical axis for reflecting the first polarization light (see the reflection of 10) and allowing the second polarization light to pass therethrough for mixing the second polarization light with the first polarization light to form a first laser beam (see the configuration of fig.4); a second laser set (see 12 and 2) comprising: a third laser source (see 2) emitting a third polarization light along a third optical axis; a fourth laser source (see 12) emitting a fourth polarization light along a fourth polarization light along a fourth optical axis, the third polarization light and the fourth polarization light having different polarizations (see the polarization of the third and fourth light sources in fig.4), a wavelength of the third polarization light being within a second waveband, a wavelength of the fourth polarization light being within a third waveband, the third optical axis intersecting the fourth optical axis, the first waveband, the second waveband and the third waveband being different from each other (the width of the bands are not specified there band broad enough to include the entire spectrum but specified to be different from each other permit fig.4 to meet this limitations); and a second polarization beam splitter obliquely disposed at a position where the third optical axis intersects the fourth optical axis for reflecting the third polarization light and allowing the fourth polarization light to pass therethrough for mixing the fourth polarization light with the third polarization light to form a second laser beam (see the configuration of fig.4 and 2 and 32); a first reflection mirror and a second reflection mirror obliquely disposed at the fifth optical axis to reflect the first laser beam and the second laser beam respectively for mixing the first laser beam with the second laser beam to form a third laser beam (see the operation of 4 and 6), the fifth optical axis intersecting the second optical axis and the fourth optical axis respectively (see the fifth optical axis in fig.4); and a condensing lens disposed at the fifth optical axis for condensing the third laser beam.
D’oonsterlinck does not disclose a condensing lens disposed at the fifth optical axis for condensing the third laser beam.
Janssens discloses a condensing lens disposed at the fifth optical axis for condensing the third laser beam (see 11).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify D’oosterlinck with the teaching of Janssens so that a condensing lens disposed at the fifth optical axis for condensing the third laser beam to enhance the utility of the projection system.


With respect to claim  9, D’oonsterlinck in view of Janssens discloses the laser mixing module of claim 6, wherein the second optical axis and the fourth optical axis are perpendicular to the first optical axis, the third optical axis, and the fifth optical axis (see the configuration of fig.4).
With respect to claim  10, D’oonsterlinck in view of Janssens discloses the laser mixing module of claim 6, wherein oblique angles of the first polarization beam splitter respectively relative to the first laser source and the second laser source, oblique angles of the second polarization beam splitter respectively relative to the third laser source and the fourth laser source, oblique angles of the first dichroic mirror respectively relative to the second laser source and the fifth laser source, and oblique angles of the second dichroic mirror respectively relative to the fourth laser source and the fifth laser source are equal to 45 (see the configuration of fig.4).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over D’oosterlinck (United States Patent Application Publication 2017/0115554 A1) in view of Janssens (United States Patent Application Publication 20140092364 A1) and Matsubara (WO 2012063322).
With respect to claim  8, D’oosterlinck in view of Janssens discloses the laser mixing module of claim 6, but does not disclose wherein the first waveband is a red-light waveband, the second waveband is a blue-light waveband, and the third waveband is a green-light waveband.
Matsubara Discloses wherein the first waveband is a red-light waveband (see 10 in fig.1), the second waveband is a blue-light waveband (see blue 11 in fig.1), and the third waveband is a green-light waveband (see green from the rear light source comprised by 12,13 and 14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light source of D’oosterlinck in view of Janssens with the teaching of so that the first waveband is a red-light waveband, the second waveband is a blue-light waveband, and the third waveband is a green-light waveband, since it is an obvious rearrangement of parts and since it would facilitate color balance.


Allowable Subject Matter
Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY L. BROOKS whose telephone number is (571)270-5711. The examiner can normally be reached M-F 9:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 5712722303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY L BROOKS/           Examiner, Art Unit 2882